Citation Nr: 1603983	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability with lower extremity pain and numbness.

2.  Entitlement to service connection for a dental condition for compensation purposes.

3.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1992, and from March 2004 to August 2005.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge by videoconference in a November 2015 Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issues of entitlement to service connection for chest pain and for service connection for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's has a low back disability that is a result of service.


CONCLUSION OF LAW

The criteria for service connection for a degenerative joint disease and strain of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden, 381 F.3d at 1167).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  

Factual Background and Analysis

The first requirement of service connection, a current disability, is satisfied, the Veteran is shown to have been diagnosed with degenerative joint disease and strain of the lumbar spine during an April 2009 VA examination.  

An in-service injury is additionally demonstrated by the evidence of record for the Veteran's second period of active service.  Service treatment records include a January 2005 treatment record which notes that the Veteran fell into a trench and hurt his left side.  A February 2005 statement of medical examination noted that the Veteran was injured when he slipped on stairs ad fell onto his back.  It was noted that the injury was incurred in the line of duty and a diagnosis of thoracic internal muscular bruise was provided.  In a July 2005 report of medical history, the Veteran is shown to report recurrent back pain since he fell down the stairs of the first aid station.

Additionally, at the November 2015 Board hearing, the Veteran testified that he hurt his back when carrying heavy loads in an infantry unit while serving in Afghanistan along with road marches.  Notably, the Veteran's DD Form 214 shows that he was awarded the Combat Medical Badge and served in an imminent danger area in Afghanistan from July 2004 to July 2005.  In-service low back injury is established in this manner as well, given that a low back injury is consistent with the conditions and circumstances of the Veteran's combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The third requirement for service connection, a "nexus" between the in-service disease is demonstrated, affording the Veteran the benefit of the doubt.

Of note, in an April 2009 VA examination, the VA examiner stated that he could find no record of any treatment for spine symptoms in service and without any such documentation of treatment or injury in service, it was less likely than not that the Veteran's current back difficulties were related to service.  An October 2012 VA examiner found that it was less likely than not that a spine disability was incurred in or caused by service because service medical records demonstrated no documentation of evaluation or treatment for back pain other than complaints of chronic back pain in July 2005.  

Such findings are afforded little probative weight as they are not persuasive because both VA examiners failed to thoroughly review the claims file, nor did they adequately consider the Veteran's credible reports of continuous back symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account of a Veteran's in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.).  Additionally, an opinion attributed the Veteran's problems to aging, but it did not indicate if some of the aging occurred during his second period of service, which was when he was nearly 50 years old.

Given that an in-service injury is demonstrated and continuous back symptoms since service are reported, and considering the inadequacy of the VA medical examinations, the evidence of record is at least in equipoise.  Resolving reasonable doubt in his favor, the Board finds that the current low back disability is related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for low back disability-best characterized as degenerative joint disease and strain of the lumbar spine-is warranted.


ORDER

Service connection for degenerative joint disease and strain of the lumbar spine is granted.


REMAND

Although some of the older dental records for the Veteran are in his service treatment records (STRS), the STRs include a July 2013 memorandum from the Army Medical Department Record Processing Center which noted that additional dental treatment records were not available.  It is unclear whether the Veteran was notified of such finding and he may be in possession of additional dental treatment records.  The Veteran should be afforded the opportunity to provide any post-service dental treatment records for inclusion in the claims file.  Additionally, in accordance with VA's duty to assist, additional development should be conducted in order to determine whether additional dental records are available.  

On remand, a VA dental examination should also be scheduled.  The examination should address whether the Veteran has loss of teeth due to bone loss through trauma or disease such as osteomyelitis from service, or if he has tooth loss as a result of periodontal disease.

As to the chest pain claim, the Veteran is service connected for hypertension and asthma.  He contends that he has a disability which manifests in chest pain as due to service.  Presently, it is unclear whether chest pain is a symptom of one of the Veteran's service-connected disabilities or a separate disability.  A new VA examination to make this determination is necessary for this claim.

Accordingly, these issues are REMANDED for the following actions:

1.  The RO should make arrangements to request and obtain the Veteran's complete service dental records through any and all necessary channels.  Any inability to do so should be documented in the record.

The Veteran should be contacted in order to inform him of any and all attempts to retrieve additional in-service dental treatment records.  Additionally, he should be invited to submit in-service and post-service dental treatment records, or written authorization and consent to obtain such post-service records.

2.  Schedule the Veteran for a VA dental examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner. 

The examiner should take a detailed history of the Veteran's dental problems, including when any teeth were lost or removed.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any tooth loss with bone loss (that is not the result of periodontal disease) related to trauma or disease such as osteomyelitis during his active military service.  

A complete rational should be provided for any opinion reached.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his chest pain claim.  The entire claims file must be reviewed by the examiner. 

The examiner is asked to determine whether the Veteran has a disability other than hypertension and asthma which results in chest pain.  If so, then

a) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a chest pain disability had its onset during, or is related to, service.

b) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a chest pain disability is caused by or aggravated by a service-connected disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed. 

4.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


